Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim Rejections-Double Patenting
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10,891,863 (application 16/020,032). Since the claim amendments to the independent claims haven’t materially changed, the claim rejections under double patenting remain unchanged since the last Office Action 
Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102(a)(1) which forms the basis for all anticipation rejections set forth in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Pineo et al., U.S. 2007/0112487 (see IDS). 
On claim 1, Pineo cites: 
 An apparatus for monitoring a network communication system onboard a vehicle, the apparatus comprising: 
a network interface (figure 2, connections between vehicle 140, client computing device 142 and 144); and 
control circuitry configured to: 

generate a first interface comprising and simultaneously representing a first portion (figure 9, map) and a second portion ([0035] lassoing dots from a scatter plot or clicking on a bar in a bar chart to display trajectory data or any of the listed parameters in the citation to obtain information from an icon [0044]. The cited “lassoing dots” or a bar chart to select the trips for which trajectory data can be generated and provided for display constitutes “simultaneous representation” since the viewer is looking at both a map and the vehicle status on the map at the same time); 
generate first graphical interface data within the first portion of the first interface, the first graphical interface data representing: 
a map of the geographic area (figure 9 and [0060], map 262 and figure 5, see map, flight path, and different icons, and [0059] mapping formula); and 
a plurality of vehicle icons (figure 9, icons 264, 266, and 268), each of the plurality of vehicle icons being: 
selectable via user input ([0035] For example, particular trips and/or groups of trips can be identified by user selection either directly by typing in a unique trip identifier or indirectly by selecting trips from a secondary view into the data, such as lassoing dots from a scatter plot or clicking on a bar in a bar chart to select the trips for which trajectory data can be generated and provided for display. In addition to fundamental technology of viewing trajectories, data groupings can be created with different configurations (e.g., predetermined and/or customizable labeling and/or coloring) to contrast between different sets of trips, vehicles, parameters, etc.); and 

generate second graphical interface data within the second portion of the first interface, the second graphical interface data representing vehicle identifiers for the plurality of vehicles ([0035] trip identifier). 
On claim 2, Pineo cites: 
The apparatus of claim 1, wherein the second graphical interface data is generated in response to receiving an indication of a first user input at the first portion of the first interface ([0035] unique trip identifier and vehicle parameters using text input, lassoing, or bar chart selection). 

On claim 13, Pineo cites: 
A method of monitoring a network communication service, the method comprising: 
obtaining location data indicating geographic locations of a plurality of vehicles within a geographic area (figure 5 and [0056] plurality of flights); 
generating a first interface comprising and simultaneously representing a first portion (map, figure 9) and a second portion ([0035] lassoing dots from a scatter plot or clicking on a bar in a bar chart to display trajectory data or any of the listed parameters in the citation to obtain information from an icon [0044]); 

a map of the geographic area (figure 9 and [0060], map 262 and figure 5, see map, flight path, and different icons, and [0059] mapping formula); and 
a plurality of vehicle icons, each of the plurality of vehicle icons being: 
selectable via user input ([0035] For example, particular trips and/or groups of trips can be identified by user selection either directly by typing in a unique trip identifier or indirectly by selecting trips from a secondary view into the data, such as lassoing dots from a scatter plot or clicking on a bar in a bar chart to select the trips for which trajectory data can be generated and provided for display. In addition to fundamental technology of viewing trajectories, data groupings can be created with different configurations (e.g., predetermined and/or customizable labeling and/or coloring) to contrast between different sets of trips, vehicles, parameters, etc.); and 
at a position on the map corresponding to a respective geographic location of one of the plurality of vehicles ([0059] showing points on a map where the aircraft changed from single to dual engine); and 
generating second graphical interface data within the second portion of the first interface, the second graphical interface data representing vehicle identifiers for the plurality of vehicles ([0035] trip identifier).
On claim 14, Pineo cites: 
The method of claim 13, wherein the second graphical interface data is generated in response to receiving an indication of a first user input at the first portion of particular trips and/or groups of trips can be identified by user selection either directly by typing in a unique trip identifier or indirectly by selecting trips from a secondary view into the data, such as lassoing dots from a scatter plot or clicking on a bar in a bar chart to select the trips for which trajectory data can be generated and provided for display. In addition to fundamental technology of viewing trajectories, data groupings can be created with different configurations (e.g., predetermined and/or customizable labeling and/or coloring) to contrast between different sets of trips, vehicles, parameters, etc. Features can also be provided to select a trip or trips in a displayed set and retrieve further information about those particular trips. That trip information then can be used to identify subsequent actions such as indicating particular vehicles that require maintenance, contacting a flight crew or other trip team to learn more about what happened, or otherwise drill down into that trip to search for causality.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.

3.         Resolving the level of ordinary skill in the pertinent art.
4.        Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5, 8, 9, 15, 17, 20 and 21 are rejected under 35 U.S.C. 103 as being obvious over Pineo et al., U.S. 2007/0112487 in view of Shamasundar et al., U.S. 2018/0240347 (hereinafter, 347). 
On claim 3, Pineo cites except: 
The apparatus of claim 1, wherein the control circuitry is further configured to, in response to receiving an indication of a first user input at a first vehicle icon of the plurality of vehicle icons ([0035] lassoing dots, typing unique trip identifier, or selecting bar on bar chart), generate third graphical interface data within the second portion of the first interface, the third graphical interface data representing: 
a vehicle identifier identifying a first vehicle of the plurality of vehicles associated with the first vehicle icon; and a trip identifier for a trip associated with the first vehicle ([0035] unique trip identifier). 
Regarding the excepted:
“a vehicle identifier,” Pineo doesn’t disclose this feature. In the same art of aircraft display systems, 347, [0061] discloses aircraft tail numbers being part of an operations database for tracking aircraft. 
It would have been obvious at the time the claimed invention was filed to modify Pineo to include a “vehicle identifier” as part of a vehicle icon. Vehicle identifiers, as well as trip identifiers, are common and known in the art of flight displays and flight data. One of ordinary skill in the art would have substituted the known flight data information 
On claim 4, Pineo and 347 cites except: 
The apparatus of claim 3, wherein the second graphical interface data is reduced to accommodate the third graphical interface data. In the rejection of claim 1, Pineo cites the location of the aircraft changing the number of engines to power the aircraft. Additionally, Pineo and 347 discloses tail numbers and flight numbers being displayed. Also, Pineo, [0059-60] discloses icon information that includes the above engine status, the location of the aircraft, and status of engines. Pineo doesn’t disclose the size of the icon changing to accommodate a change or inclusion of additional data. 
However, it would have been obvious at the time the claimed invention was filed to modify Pineo and 347’s cited icon to change according to the claimed invention. Unless the changing the shape of the icon provides something new or unexpected, merely changing the shape of the icon to accommodate new information is considered a matter of a design choice. MPEP 2144.04, “B. Changes in Shape.” 
“B.    Changes in Shape 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).”
On claim 5, Pineo and 347 cites:
The apparatus of claim 3, wherein the control circuitry is further configured to: establish a network connection with an onboard server (figure 2, trip location database) 
receive a set of vehicle data from the onboard server via the network connection ([0052] discloses different parameters stored in 122); and 
in response to receiving an indication of a second user input at the vehicle identifier, generate a second interface and fourth graphical interface data, within the second interface, representing the set of vehicle data ([0035] discloses selecting a particular trip using lassoing techniques for an icon as disclosed in [0044]. The claimed “second user input” is considered to be any subsequent selection of a particular aircraft’s associated icon while the claimed “fourth graphical interface data” would be any of the cited listed parameters related to the icon disclosed in [0044] to include location, or the change in engine configuration from single to dual and vice versa [0059]).

On claim 8, Pineo cites: 
The apparatus of claim 3, wherein the control circuitry is further configured to: 
establish a network connection with an onboard server of the first vehicle using the network interface (figure 2, client computing device 142 being coupled to server device 144 as disclosed in [0050]); 
receive a set of trip data associated with a communication service provided by the onboard server on the first vehicle during the trip (as above, Portions of data from one or more vehicle-related data sources can be gathered from sensors, user input or and
in response to receiving an indication of a second user input at the trip identifier, generate a second interface and fourth graphical interface data, within the second interface, representing the set of trip data ([0035] discloses selecting a particular trip using lassoing techniques for an icon as disclosed in [0044]. The claimed “second user input” is considered to be any subsequent selection of a particular aircraft’s associated icon while the claimed “fourth graphical interface data” would be any of the cited listed parameters related to the icon disclosed in [0044] to include location, or the change in engine configuration from single to dual and vice versa [0059]).

On claim 9, Pineo cites: 
The apparatus of claim 8, wherein the set of trip data comprises travel route data for the first vehicle. [0053] discloses trip data 122 as being “data such as aircraft movement events, flight plans, route information, weather information, equipment health, status of connecting flights, and the like.”

On claim 15, Pineo and 347 cites: 
The method of claim 13, further comprising, in response to receiving an indication of a first user input at a first vehicle icon of the plurality of vehicle icons, generating third graphical interface data within the second portion of the first interface, the third graphical interface data representing: 

See the rejection of claim 3 which discloses the same subject matter as claim 15 wherein claim 15 is rejected for the same reasons as claim 3. 

On claim 16, Pineo cites:
The method of claim 15, wherein the second graphical interface data is reduced to accommodate the third graphical interface data.
See the rejection of claim 4 which discloses the same subject matter as claim 16 wherein claim 16 is rejected for the same reasons as claim 4. 

On claim 17, Pineo cites: 
The method of claim 15, further comprising: 
establishing a network connection with an onboard server of the first vehicle using a network interface; 
receiving a set of vehicle data from the onboard server via the network connection; and in response to receiving an indication of a second user input at the vehicle identifier, 
generating a second interface and fourth graphical interface data, within the second interface, representing the set of vehicle data.  See the rejection of claim 8 which discloses the same or similar subject matter as claim 8 wherein claim 17 is rejected for the same reasons articulated in the rejection of claim 8.

On claim 20, Pineo and 347 cites: 
The method of claim 15, further comprising: establishing a network connection with an onboard server of the first vehicle using a network interface; receiving a set of trip data associated with the network communication service provided by the onboard server on the first vehicle during the trip; and in response to receiving an indication of a second user input at the trip identifier, generating a second interface and fourth graphical interface data, within the second interface, representing the set of trip data.
See the rejection of claim 5 which discloses the same subject matter as claim 20 and which is rejected for the same reasons articulated in the rejection of claim 5. 
On claim 21, Pineo cites: 
The method of claim 20, wherein the set of trip data comprises travel route data for the first vehicle. [0053] discloses trip data 122 as being “data such as aircraft movement events, flight plans, route information, weather information, equipment health, status of connecting flights, and the like.”
Claims 6, 7, 10, 18, 19, and 22 are rejected under 35 U.S.C. 103 as being obvious over Pineo et al., U.S. 2007/0112487 in view of Shamasundar et al., U.S. 2018/0240347 (hereinafter, 347) and Phillips et al., U.S. 2009/0037033. 
On claim 6, Pineo and 347 cites except:
The apparatus of claim 5, wherein the set of vehicle data comprises unit status data for one or more devices used to provide a communication service onboard the first vehicle. 

In the same art of vehicle monitoring, Phillips, [0056] discloses an embodiment wherein an operator monitoring the battery status of a remote electric vehicle’s communication systems to include the battery level charge of the remote vehicle.  
It would have been obvious at the time the claimed invention was filed to include into Pineo and 347 the battery charge icon disclosed in Phillips such that an aircraft status display includes an icon of a battery charge status of an aircraft’s system. Yuasa teaches this embodiment to apprise a remote operator of the charge status of a monitored vehicle. Since aircraft systems require power sources, and amongst the power sources, batteries are involved, suggesting safety and performance issues may be compromised if the batteries are less than at satisfactory charge. Thus, one of ordinary skill in the art would want to monitor such sources to ensure the aircraft can safely operate their battery powered electrical and electronic equipment.  

On claim 7, Pineo, 347, and Phillips cites: 
The apparatus of claim 6, wherein a visual feature of the first vehicle icon is based on the unit status data. See the rejection of claim 6 wherein the claimed unit would be the cited battery status. 
On claim 10, Pineo and Phillips discloses: 

On claim 18, Pineo, 347, and Phillips cites:
The method of claim 17, wherein the set of vehicle data comprises unit status data for one or more devices used to provide the network communication service onboard the first vehicle.
See the rejection of claim 6 which includes the same subject matter as claim 17 wherein claim 17 is rejected for the same reasons as claim 6. 

On claim 19, Pineo, 347, and Phillips cites: 
The method of claim 18, wherein a visual feature of the first vehicle icon is based on the unit status data. See the rejection of claim 6 wherein the claimed unit would be the cited battery status. 
On claim 22, Pineo, 347, and Phillips cites: 
The method of claim 21, wherein the travel route data comprises one or more service metrics of the network communication service provided on the first vehicle during the trip.
See the rejection of claim 6 which includes the same subject matter as claim 22 wherein claim 22 is rejected for the same reasons as claim 6. 
Claims 11, 12, 23, and 26 are rejected under 35 U.S.C. 103 as being obvious over Pineo et al., U.S. 2007/0112487 in view of Tieftrunk et al., U.S. 2016/0057032.
On claim 11, Pineo cites except: 
The apparatus of claim 1, wherein the control circuitry is further configured to, in response to receiving an indication of a first user input at a first vehicle icon of the plurality of vehicle icons ([0035] For example, particular trips and/or groups of trips can be identified by user selection either directly by typing in a unique trip identifier or indirectly by selecting trips from a secondary view into the data, such as lassoing dots from a scatter plot or clicking on a bar in a bar chart to select the trips for which trajectory data can be generated and provided for display. In addition to fundamental technology of viewing trajectories, data groupings can be created with different configurations (e.g., predetermined and/or customizable labeling and/or coloring) to contrast between different sets of trips, vehicles, parameters, etc.), generate a pop-up box at a position on the map corresponding to a respective geographic location of a first vehicle of the plurality of vehicles associated with the first vehicle icon wherein the pop-up box includes data associated with the first vehicle.
As disclosed above, Pineo includes an embodiment in which a user selects an icon of particular aircraft to show aircraft data related to that selected icon. Pineo doesn’t disclose the associated data as being a “pop-up box.” The claimed icon is indicated as visual markers or icons indicating the status of an aircraft described in [0059 and 67]. 

It would have been obvious at the time the claimed invention was filed to utilize Tieftrunk’s boxes 301 in conjunction with Pineo’s icons such that the aircraft data displayed with Pineo’s icons are displayed using the boxes disclosed in Tieftrunk. Tieftrunk uses a known type of information display and one of ordinary skill in the art would have substituted this feature to be displayed along with the known icon of Pineo and the results of the substitution would have predicted the claimed invention. 
Regarding the claimed “icon” above, while Pineo discloses these icons as fixed points on a map to show how a tracked aircraft changes its status at a particular location on the map and not as a moving icon constantly tracing the location of the aircraft, it would have been obvious at the time the claimed invention was filed to modify these icons to be mobile. Clearly, the aircraft is being tracked according to when it changes status on something. One of ordinary skill in the art would have include the additional feature of tracking the location of the aircraft using an icon to show its present location for safety and accountability purposes. 

On claim 12, Pineo cites except: 
The apparatus of claim 1, wherein the first graphical interface data further represents a zoom feature to allow for zooming in and out with respect to selected portions of the map. 

In the same art of aircraft monitoring, Tieftrunk, [0053] discloses: “In response to the user selecting the upload GUI element 330 after selecting the desired portion 600 of the flight tracking image 500, the ground processing system 112 automatically creates or otherwise generates an image file corresponding to the selected portion 600 of the flight tracking image 500 by cropping, zooming and/or scaling the flight tracking image 500 to fit the selected portion 600 to the display area of the aircraft display device 122.”
It would have been obvious at the time the claimed invention was filed to modify Pineo’s display system to adopt the zooming techniques disclosed in Tieftrunk to produce a display system involving the zooming of certain selected objects on a display. One of ordinary skill in the art would have included such a feature to allow easier reading of the selected elements. 

On claim 23, Pineo and Tieftrunk cites: 
The method of claim 13, further comprising, in response to receiving an indication of a first user input at a first vehicle icon of the plurality of vehicle icons, generating a pop-up box at a position on the map corresponding to a respective geographic location of a first vehicle of the plurality of vehicles associated with the first vehicle icon, wherein the pop-up box includes data associated with the first vehicle of the plurality of vehicles associated with the first vehicle icon.
 See the rejection of claim 11 which discloses the same subject matter as claim 23 where claim 23 is rejected for the same reasons. 
On claim 24, Pineo and Tieftrunk cites: 
The method of claim 13, wherein the first graphical interface data further represents a zoom feature to allow for zooming in and out with respect to selected portions of the map.
See the rejection of claim 12, which discloses the same subject matter as claim 24 and is rejected for the same reasons disclosed in the rejection of claim 12. 

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being obvious over Pineo et al., U.S. 2007/0112487
On claim 25, Pineo cites:
A system for monitoring a network communication service, the system comprising: 
a plurality of onboard servers, each onboard server of the plurality of onboard servers being disposed onboard a vehicle of a plurality of vehicles (figure 2, workstation 142, database 122, and server 144); and 
a subsystem comprising: 
a display device (figure 9); and 
an on-ground server configured to: 
establish a network connection with each onboard server of the plurality of onboard servers; 
obtain location data indicating respective geographic locations of the plurality of vehicles (figure 5 and [0056] plurality of flights) within a geographic area; 
generate, for display on the display device, a first interface comprising and simultaneously representing a first portion and a second portion ([0035] lassoing dots from a scatter plot or clicking on a bar in a bar chart to display trajectory data or any of the listed parameters in the citation to obtain information from an icon [0044]. The cited “lassoing dots” or a bar chart to select the trips for which trajectory data can be generated and provided for display constitutes “simultaneous representation” since the viewer is looking at both a map and the vehicle status on the map at the same time. The claimed first and second portions are the cited map and “lassoing dots,” bar charts, and the like); 
generate, for display on the display device, first graphical interface data within the first portion of the first interface, the first graphical interface data representing: 
a map of the geographic area (figure 9, map); and 
a plurality of vehicle icons (figure 5 and [0056] plurality of flights), each of the plurality of vehicle icons ([0059] discloses the aircraft being described via different forms of icons) being: 
selectable via user input ([0035] for example, particular trips and/or groups of trips can be identified by user selection either directly by typing in a unique trip identifier or indirectly by selecting trips from a secondary view into the data, such as lassoing ; and 
at a position on the map corresponding to a respective geographic location of one of the plurality of vehicles (see [0035] above); and 
generate, for display on the display device, second graphical interface data within the second portion of the first interface, the second graphical interface data representing vehicle identifiers for the plurality of vehicles ([0035] the lassoing dots are used to identify trips of the groupings of vehicles). 

Regarding the excepted:
an on-ground server configured to: 
establish a network connection with each onboard server of the plurality of onboard servers, Pineo, [0050] discloses “data collection features” within vehicle 140 and/or client computing devices 142/144, figure 2, which is analogous to the claimed “onboard server” while the cited server computing devices 144 is in a remote location. 144 is not disclosed as an “on ground server.” However, it would have been obvious at the time the claimed invention was filed to include 144 as an “on-ground server.” 
While Pineo doesn’t disclose 144 as being an on-ground server, it would have been obvious at the time the claimed invention was filed to include such a server on the ground to communicate and transact data between itself and an aircraft. One of ordinary skill in the art would have included such a feature to preserver recorded data in case the aircraft becomes involved in an accident.  

On claim 26, Pineo cites except:

Allowable Subject Matter
Claim 4 is objected to for depending on rejected claims 1 and 3. Similarly, claim 16, which has the same patentable subject matter as claim 4, is objected to for depending on rejected claims 13 and 15. 
Claim 4 claims “wherein the second graphical interface data comprises a window displaying the vehicle identifiers for the plurality of vehicles, and wherein the window is reduced to accommodate the third graphical interface data interface data (the third graphical interface data being a vehicle identifier identifying a first vehicle of the plurality of vehicles associated with the first vehicle icon).” In short, when a particular vehicle is identified and chosen from a plurality of vehicles in which the list of the plurality of vehicles is collocated in a graphical interface showing the first vehicle data, the interface showing the first vehicle data is expanded while the interface displaying the list of vehicles is diminished in size (presumably to emphasize the first vehicle’s data). A search for similar embodiments within the classification of this application did not disclose related information. 
Response to Arguments
The applicant ‘s arguments regarding the rejection of claim 1 has been carefully reviewed. Claims 13 and 25 also include similar subject matter. Claim 1 includes the limitations “generate a first interface comprising and simultaneously representing a first portion and a second portion.” Since the underlined limitations were not previously examined in a prior Office Action, the examiner asserts the applicant’s arguments rebutting the rejection of claims 1, 13, and 25 to be moot and the amendments requiring a new search and consideration.
The applicant’s arguments regarding the rejection of claim 2 have been carefully reviewed. It is alleged the claimed “wherein the second graphical interface data is generated in response to receiving an indication of a first user input at the first portion of the first interface” is not cited in Pineo. The examiner respectfully disagrees.  It was surmised the cited map on figure 9 was a first interface with a first portion while the second portion was the cited lassoing dots or clicking on a bar. Clearly, user interaction is being required to obtain trip information disclosed in [0035]. This evidence contracts the applicant’s assertion “Pineo does not describe user selection at the map.” However, “lassoing” or “selecting a bar chart” on the map is clearly selecting trips on the map. For these reasons, the applicant’s argument is unpersuasive. 
The applicant’s arguments with respect to claim 4 are moot since claim 4 has been deemed allowable subject matter. 
The applicant’s arguments regarding the rejection of claim 11 and the claimed “.), generate a pop-up box at a position on the map corresponding to a respective geographic location of a first vehicle of the plurality of vehicles associated with the first vehicle icon wherein the pop-up box includes data associated with the first vehicle” was not previously examined in a prior Office Action, the amendment requiring at least a new review and consideration. Furthermore, the claimed “icon is disclosed as status indicators for when the aircraft switches from one mode to the other on a map. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire SIX- MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nabil H. Syed, whose telephone number is (571) 270-3028. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8229. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        /NABIL H SYED/Primary Examiner, Art Unit 2683